[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JUNE 6, 2007
                              No. 06-11326                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 05-00306-CR-T-23-MSS

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

MCJAMES SIMMONS,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 6, 2007)

Before BIRCH, MARCUS and HILL, Circuit Judges.

PER CURIAM:

     Grady C. Irvin, appointed counsel for McJames Simmons, has filed a motion
to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Simmons’s convictions and sentences are AFFIRMED.




                                          2